Per Curiam.
The proof by a witness that he notified a municipal policeman in uniform of the breaking of the manhole cover in the morning of the day of the accident and pointed out the danger in thé highway and that the officer promised to “ attend to it ” was sufficient to take the case to the jury on the question of actual notice to the city of the defect. The judgment so far as appealed from should, therefore, be reversed and a new trial ordered as to the defendant, The City of New York, with costs to the appellant to abide the event. Present — > *814Dowling, P. J., Merrell, McAvoy, Martin and O’Malley, JJ.; Dowling, P. J., and Martin, J., dissent and vote for affirmance. Judgment so far as appealed from reversed, and new trial ordered as to the defendant, The City of New York, with costs to the appellant to abide the event.